DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 62.
Amended: 1, 8, 10, 23, 25, 27-28 and 62.
Cancelled: 2, 5-7, 9, 11-12, 15, 17-18, 29-33, 35, 38-40, 42-44, 47, 49-53, and 55-61.
Pending: 1, 3-4, 8, 10, 13-14, 16, 19-28, 34, 36-37, 41, 45-46, 48, 54 and 62-63.
IDS
Applicant’s IDS(s) submitted on 01/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Allowable Subject Matter
Claim(s) 1, 3-4, 8, 10, 13-14, 16, 19-28, 34, 36-37, 41, 45-46, 48, 54 and 62-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SHEN and LEE.
SHEN discloses a1 method for encoding and storing text information using DNA as a storage medium, a decoding method therefor and an application thereof. The method for using DNA to store text information comprises: encoding characters into computer binary digits by means of encoding, and converting the binary digits into DNA sequences by means of transcoding; and artificially synthesizing the DNA sequences encoded with character information, positioning the characters by means of a designed ligation adapter, and assembling the DNA sequences encoded with the character information according to a pre-set order. The method for using DNA to store text information has the advantages of a small storage volume, a large storage capacity, a strong stability and low maintenance costs.
LEE discloses methods for adding sequence tags during amplification of a nucleic acid target are provided. The target is amplified using two sets of primers that are modified such that only tagged  

Re: Independent Claims 1, 62 (and dependent claim(s) 3-4, 8, 10, 13-14, 16, 19-28, 34, 36-37, 41, 45-46, 48, 54 and 63), there is no teaching or suggestion in the prior art of record to provide:
wherein said two or more components are from two or more layers, wherein each layer of said two or more layers comprises a distinct set of components, and wherein said individual identifier from said identifier library comprises a component from each layer of said two or more layers.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov